NOTE: This order is n0np1'ecedentia1.
United States Court of Appeals
for the FederaI Circuit
DAVID GROBER
Plaintiff-Appellant,
and
VOICE INTERNATIONAL, INC.,
Plaintiff-Appellant,
V.
MAKO PRODUCTS, INC., AIR SEA LAND __
PRODUCTIONS, INC., CINEVIDEOTECH, INC.,
SPECTRUM EFFECTS, INC., AND BLUE SKY
AERIALS, INC., _
Defendants-Cross Appellants,
and
DOES 1-10, JORDAN KLEIN, SR., JORDAN KLEIN,
JR., AND OPPENHEIMER CINE RENTAL LLC,
Defen,dan.ts.
2010-1519, -1527
Appeals from the United States District C0urt for the
Central District of Ca1if0rnia in case n0. 04-CV-8604,
Judge Jack Z0uhary.
ON MOTION

GROBER V. MAKO PRODUCTS 2
ORDER
Voice Internationa1, Inc. and David Grober both move
for 60-day extensions of ti1ne, until January 7, 2011, to
file their initial briefs Mako Pr0ducts, Inc. et a1. oppose.
Voice Internationa1, Inc. and David Grober reply
Upon consideration thereof
IT IS 0RDERED TH_ATZ
The motion is granted
FoR THE CoURT
 1 8  lsi Jan Horba1}j
Date J an Horbaly
C1erk
cc: David Grober
EdWin P. Tarver, Esq. u_s_w¥RF Pmm mn
Br1an W. WarW1ck, Esq. T|'|E 513 AL C|RCU1T
320 NUv 1 ii 2019
inn nassau
cum